Exhibit 10.2

 

AGREEMENT FOR GRANT OF NSR PRODUCTION ROYALTY AND SHARE ISSUE

 

This Agreement for Grant of NSR Production Royalty (herein “Agreement”), which
supersedes the previous Agreement for Grant of NSR Production Royalty dated
December 22, 2011, is made effective this 23rd day of August, 2014 by and among:

 

Spartan Gold Ltd., a company incorporated under the laws of the State of Nevada,
with an address of 122 Fourth Avenue, Suite 103, Indialantic, Florida 32903
(hereinafter “Spartan”); and

 

Sphere Resources Inc., a company existing under the laws of the Yukon, Canada,
with an address of 204 Black Street, Suite 300, Whitehorse, Yukon, Canada Y1A
2M9 (hereinafter “Sphere”).

 

Spartan and Sphere are herein referred to as the “Parties.”

 

WHEREAS:

 

The Parties entered into an Option and Property Acquisition Agreement
(hereinafter “Poker Flats Option Agreement”) with Mexivada Mining Corporation
(hereinafter “Mexivada”) executed and effective August 6, 2014 whereby Spartan
was granted the sole and exclusive option to acquire an undivided seventy-five
percent (75%) interest in certain mining claims owned by Mexivada in Elko
County, Nevada, known as the Poker Flats Property (herein the “Poker Flats
Option Agreement”), under the terms and conditions set forth in the Poker Flats
Option Agreement; and

 

Pursuant to the terms of the Poker Flats Option Agreement, Sphere is obligated
to issue 750,000 common shares of Sphere within 60 days of Spartan acquiring a
51% interest in the Property, and 750,000 common shares of Sphere within 60 days
of Spartan acquiring a total of a 75% interest in the Property.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

 

1. Spartan grants, conveys and assigns to Sphere a two percent (2%) Net Smelter
Returns (NSR) Production Royalty, to be calculated in the same manner as the
“Net Smelter Returns Production Royalty” defined in the Poker Flats Option
Agreement, on its share of mineral production from the Poker Flats Property if
and when there is production from the Poker Flats Property. This 2% NSR
Production Royalty granted by Spartan to Sphere on Spartan's share of production
from the Poker Flats Property is in addition to the three percent (3%) NSR
Production Royalty retained by the owner of the mining claims leased to Mexivada
and Area of Interest defined therein, subject to the Poker Flats Option
Agreement.

 

2.  If and when Spartan elects to sell and convey all or a portion of its
interest in the Poker Flats Property, Spartan shall have the right to purchase
up to one hundred percent (100%) of the two percent (2%) NSR Production Royalty
granted, conveyed and assigned by Spartan to Sphere on its share of production
from the Poker Flats Property, under terms to be agreed upon by Spartan and
Sphere.

 

3. It is understood and agreed among the Parties that if Spartan fails or is
unable to exercise the option to acquire the Poker Flats Property under the
Poker Flats Option Agreement, or Spartan elects not to purchase the NSR
Production Royalty granted, conveyed and assigned to Sphere, before selling and
conveying Spartan’s interest in the Poker Flats Property to an independent third
party, such NSR Production Royalty held by Sphere, applicable to mineral
production from the particular property, will terminate and be of no further
force or effect. This provision does not apply to the three percent (3%) NSR
Production Royalty on mineral production from the Poker Flats Property retained
by the owner of the mining claims subject to the Poker Flats Option Agreement.  

 

4. Within 60 days upon obtaining a 51% interest in the Property, Spartan agrees
to issue 250,000 common shares of Spartan to Sphere and within 60 days upon
obtaining a total of a 75% interest in the Property, Spartan agrees to issue
250,000 common shares of Spartan to Sphere.

 

5. Sphere agrees that they will not pursue acquisition of other mining
properties or mining development opportunities within two (2) miles of the
current boundary of the Poker Flats Property. It is agreed that Sphere may
engage in acquisition of mining properties or mining development opportunities
in other geographical areas should such opportunities arise.

 

If there is any conflict between the terms and conditions in (a) the Poker Flats
Option Agreement, and (b) this Agreement with respect to matters covered by this
Agreement, the terms and conditions in this Agreement shall govern.

 



1

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SPARTAN GOLD LTD.     SPHERE RESOURCES INC.                       /s/ William H.
Whitmore, Jr.     /s/ Malcolm L. Stevens   By: William H. Whitmore, Jr.     By:
Malcolm L. Stevens,   President     Executive Chairman and President            
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 